DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janzen (US 6,102,191 A).
Regarding claim 1, Janzen discloses a conveying device for conveying a good, the conveying device comprising: a negative pressure chamber 6 including a wall that includes a first negative pressure conduit 7 and a 
Regarding claim 2, Janzen discloses the conveying device according to claim 1, wherein the first negative pressure conduit 7 is longer than the second negative pressure conduit 11.
Regarding claim 3, Janzen discloses the conveying device according to claim 1, wherein the first conveyor belt 4 includes first and second longitudinal walls 14 that respectfully have facing first and second side surfaces that at least partially define the suction chamber 15, the first longitudinal wall having a first lower contact surface and the second longitudinal wall having a second lower contact surface, the first and second lower contact surfaces collectively forming the outer contact face of the first conveyor belt. See Fig. 1.

Regarding claim 6, Janzen discloses the conveying device according to claim 5, wherein the first and second lower contact surfaces are respectively arranged orthogonal to the first and second side surfaces. See Fig. 1.
Regarding claim 9, Janzen discloses the conveying device according claim 1, wherein the suction chamber 15 is in fluid communication with a plurality of through openings 12 in the first conveyor belt.
Regarding claim 12, Janzen discloses the conveying device according to claim 1, further comprising a negative pressure source 6b coupled to the negative pressure chamber 6 and configured to produce in the negative pressure chamber a negative pressure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Janzen in view of Sherwood (US 6,481,565 B1).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Janzen in view of Ruck (US 3,659,840 A).
Regarding claim 16, Janzen discloses everything claimed, except a second conveyor belt, the first conveyor belt being located on a first side of the holding area and the second conveyor belt being located on a second side of the holding area opposite the first side. Ruck teaches the use of a second conveyor belt, the first conveyor belt being located on a first side of the holding area and the second conveyor belt being located on a second side of the holding area opposite the first side, in order to handle sheets of material. Ruck, col. 2, lines 34-55. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a second conveyor belt, the first conveyor belt being located on a first side of .
Allowable Subject Matter
Claims 4, 7, 8, 13-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Richard Ridley, can be reached at (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653